Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments with respect to claims 1, 2, and 6-9 have been considered but are unpersuasive. Applicant argues that the prior art of record fails the first and second elements are for the recited reasons. These arguments/limitations are a matter of an intended use as the reason for selecting the materials of construction of the catalyst are not structurally limited by the intended use.
	The arguments regarding the prior art held to Kobata et al (US 2017/0047237) that III-V series that it includes the claimed materials of the second element. This argument is found persuasive and thus the anticipation rejection has been withdrawn.
	It is noted that claim 1 has been amended to recite that the content of the second element in the catalyst is 10-50 atomic weight %.  The composition of the catalyst is an optimizable parameter barring a showing of criticality.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2,  6-9, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kobata et al (US 2017/0047237) in view of Sano et al (JP 2011-129596 using the English Translation provided November 13, 2020).
Kobata et al teaches a substrate processing apparatus.
Regarding claims 1, 14, 15:	The prior art of Kobata et al teaches a substrate processing apparatus 10 that uses a catalyst 31 that processing a processing object (wafer W). According to [0314] which taught that the catalyst 31 can be a mixture such an alloy or a compound (an intermetallic compound) which consists of a nickel (Ni) see page 31 column 2 line 18. A catalyst used for catalyst-referred etching, comprising: a first element for promoting etching of a processing object; and a second element for preventing an etching product generated by the etching from being adsorbed and/or for preventing the first element from being altered. Catalyst 31 includes 2 or more kinds of catalysts see [0314] which are interpreted as the first and second element. See [0314] where nickel is recited as a catalyst material.  See nickel is recited as a catalyst in [0250], [0285], and [0314] of Kobata et al..
The prior art of Kobata et al fails to teach the second element is made of the group consisting of titanium (Ti), vanadium (V), chromium (Cr), molybdenum (Mo), tungsten (W), and zirconium (Zr). Nor that that the content of the second element in the catalyst is 10-50 atomic weight %.
The prior art of Sano et al teaches a polishing tool where the tool comprises a catalyst pad 308 and a catalyst 306The prior art of Sano et al teaches a catalyst made of such materials as molybdenum see [0002], chromium see [0015], and a combination of elements to include molybdenum and nickel see [0046] and Fig. 4A of Sano et al. The composition (choice of elements and how much of each used) of the catalyst is an optimizable parameter barring a showing of criticality. The composition of the second element specifically the % atomic weight of each element is a matter of design choice where the amount is chosen based on such factors as the desired chemical and physical properties. It would have been obvious at the time of the claimed invention to construct the catalyst of Kobata et al with the materials of construction suggested by the prior art of Sano et al.

Regarding claim 2: The catalyst according to claim 1, wherein the catalyst is an alloy or mixture including the first element and the second element.  Catalyst 31 includes 2 or more kinds of catalysts see [0314] of Kobata et al which are interpreted as the first and second element. See therein it is discussed that the elements can be represented as alloys and/or mixtures. Recall from the rejection of claim 1 above that the prior art of Sano et al where molybdenum is recited see [0002], chromium see [0015], and a combination of elements to include molybdenum and nickel see [0046] and Fig. 4A of Sano et al.

Regarding claim 6:	A head (30-74) used for catalyst-referred etching, comprising: a processing pad (see element 31 in Fig. 2); wherein a surface of the processing pad has the catalyst according to claim 1.  See [0242] of Kobata et al.

Regarding claim 7:	The head (catalyst holding unit 30) according to claim 6, wherein Page 2 of 4DOCKET NO.: 101728.000191PATENT Application No.: 16/696,878Office Action Dated: July 6, 2020the processing pad (catalyst 31) has an inelastic member (support member 30-48); and the catalyst is arranged on the inelastic member.  See Fig. 31 of Kobata et al.

Regarding claim 8:	The head according to claim 7, wherein the head has an elastic member for defining a pressure chamber 33; and the inelastic member is attached to the elastic member 32 of Kobata et al.  

Regarding claim 9:	The head according to claim 6, wherein the head has an opening for supplying a processing liquid (PL) onto a processing object (W). See [0228], [0232], [0239], and [0242] see the discussion of head 30-74 of Kobata et al.

Regarding claims 16 -19:	See nickel is recited as a catalyst in [0250], [0285], and [0314] of Kobata et al.. Tungsten  and Titanium are not recited in Kobata et al.
The prior art of Sino et al teaches a conductive member 264 can be precious metals (ruthenium), or transition metals (tungsten, titanium, vanadium). The composition (choice of elements and how much of each used) of the catalyst is an optimizable parameter barring a showing of criticality. The composition of the second element specifically the % atomic weight of each element is a matter of design choice where the amount is chosen based on such factors as the desired chemical and physical properties. It would have been obvious at the time of the claimed invention to construct the catalyst of Kobata et al with the materials of construction suggested by the prior art of Sano et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art of US 2003/0209514 teaches the use of tungsten in electrochemical etching.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716